The writ (Debt) was issued returnable to Spring Term, 1867, and at that Term the defendant prayed to have the advantage of the Act of February 12, 1867, "changing the jurisdiction of the Courts." Thereupon the plaintiff moved for judgment for want of a plea. The Court refused to allow this motion, and the plaintiff appealed.
It was agreed that if the Supreme Court should reverse his Honor's judgment, judgment should be given there for the plaintiff.
There is error. See Opinion in Jacobs v. Smallwood, at this term.
PER CURIAM.                        Judgment here for the plaintiff.